Mr. Chief Justice Walker, dissenting: I am unable to concur in the conclusion of the majority of the court in this case. Even if the General Assembly has the constitutional power to validate this void contract, which I will not now consider, I hold that it had no power to make it a binding contract as to Gross, who could not know that the General Assembly would render the void contract binding when he purchased. He may be liable, in equity, to his grantor for so much of the mortgage held by appellant which he agreed to pay as a part of the consideration of the purchase, but I hold the General Assembly had no power to require him to pay the void mortgage held by the mortgage company which was void, and being so, was no lien on the property. The General Assembly, I think, had no power to create a lien by declaring it valid.